DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on December 2, 2021.
Claims 1-4, 6-9, and 11-14 are pending in this action. Claims 1, 6, and 11 have been amended. Claims 5, 10, and 15 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0051554).
As per claim 1, Kim discloses, a speech control method, applied to an electronic device, and comprising: 
controlling the electronic device to operate in a first operating state, and acquiring an audio clip according to a wake word in the first operating state (Paragraphs 157, 194); 
obtaining a first control intent corresponding to the audio clip (Paragraph 194); 
performing a first control instruction matching the first control intent, and controlling the electronic device to switch from the first operating state to a second operating state (Paragraphs 163-185); 
continuously acquiring audio within a preset time period to obtain an audio stream, and obtaining a second control intent corresponding to the audio stream (Paragraph 0174-0181); and 
performing a second control instruction matching the second control intent (Paragraphs 182-184); 
wherein before controlling the electronic device to switch from the first operating state to the second operating state, the method further comprises: determining that the first control intent matches a current scene (Paragraphs 0163 and 0176).  

As per claim 2, wherein continuously acquiring the audio within the preset time period to obtain the audio stream, and obtaining the second control intent corresponding to the audio stream comprises: reading configuration information of the second 

As per claim 3, Kim discloses, wherein obtaining the Page 2 of 9U.S. Appl. No. 16/730,510Atty docket 619851 Office Action Response second control intent corresponding to the audio stream comprises: performing speech recognition on the audio stream to obtain an information stream (Paragraph 146); obtaining at least one candidate intent based on the information stream (Paragraph 0146); and selecting the second control intent matching a current scene from the at least one candidate intent (Paragraph 0163 and 0176).

As per claims 6-8 and 11-13, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-3, because the corresp9onding claims have similar limitations. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0051554) as applied to claims 1, 6,and 11 above, and further in view of VanBlon et al. (US 2017/016981).  
As per claim 4, Kim does not expclitly disclose, but VanBlon discloses. after obtaining the at least one candidate intent based on the information stream, further comprising: controlling the electronic device to reject responding to the candidate intent that does not match the current scene (Fig. 3, elements 340 and 350).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use VanBlon’s teaching in the invention of Kim in order to performing, using the processor, another action based on another command without requiring another activation cue (Paragraph 0003).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
February 20, 2022								
	

/ABUL K AZAD/Primary Examiner, Art Unit 2656